Citation Nr: 1234868	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1982.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia, which denied the appellant's claim.

In January 2012, the appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing at the Roanoke RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The Veteran died in April 2008.  The death certificate shows that the immediate cause of death was carcinoid of the lung; there was no secondary cause.

2.  At the time of his death, the Veteran was not service connected for any disabilities.

3.  The most probative medical evidence of record fails to establish that a disability of service origin, or a service-connected disability, caused or contributed to the Veteran's death, to include as a result of asbestos exposure during service.

CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or disease incurred in, or aggravated by active military service, to include as a result of asbestos exposure during active duty service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In essence, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  

In addition, the Court issued a decision stating that, in general, 38 U.S.C.A. 
§ 5103(a) notice for Dependency Indemnity and Compensation ("DIC") benefits based on service connection for the cause of death must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.  Rather, the Court held that, while VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the notice letter should be "tailored," and must respond to the particulars of the application submitted.  Id.  

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent re-adjudication of the claim, as in a Statement of the Case ("SOC").  Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, by means of a May 2008 pre-adjudication letter, the RO notified the appellant of the evidence and information necessary to substantiate a DIC claim based on service connection for the cause of the Veteran's death.  Specifically, she was told that to support a claim for DIC benefits, the evidence must show that the Veteran died while on active duty, or that the Veteran died from a service-related injury or disease.  The letter also advised the appellant of her and VA's responsibilities under the VCAA.  As the Veteran was not service-connected for any disability at the time of his death, the RO did not need to advise the appellant how to substantiate a claim based on disabilities for which service connection had been established.  Moreover, it is clear from the appellant's arguments, as well as those of her representative, that she had actual knowledge that, in order to be awarded service connection for the cause of the Veteran's death, she would have to submit evidence showing that he died as a result of a disease or injury that was related to his military service.  

      B.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in the development of a claim.  This includes assisting the appellant in procuring service treatment records, relevant post-service treatment records, and providing a VA examination or opinion when warranted.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

The Board concludes that VA's duty to assist has been satisfied in this case.  Of record are the Veteran's service and post-service treatment reports, including a letter from the Veteran's treating oncologist, who opined that there was no evidence to show that his cancer (diagnosed as small cell carcinoma of the lung) was related to asbestos exposure.  The claims folder also contains the appellant's personal statements and testimony in support of her claim.  

The Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnose simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, while the appellant, as a lay person, may be competent to describe having witnessed symptoms of her husband's illness, she has not been shown to be competent to offer an opinion on a matter clearly requiring medical knowledge, such as diagnosing small cell carcinoma many years after active duty military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between the Veteran's death and service.

Moreover, as previously discussed, although the appellant was furnished with VCAA notice advising her of the evidence necessary to substantiate her claim, she has failed to provide any medical evidence suggesting an association between the Veteran's death from carcinoid of the lung and military service.  Rather, the only medical opinion submitted by the appellant, the aforementioned letter from the Veteran's treating oncologist, is negative and states that there is no evidence to show that his small cell carcinoma of the lung was related to asbestos exposure.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus opinion.  

Accordingly, because there is no competent evidence to suggest any association between the Veteran's death and service, the Board finds that an opinion is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II. Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, an appellant must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).

In addition, if a veteran served continuously for ninety (90) days or more during a period of war or after December 31, 1946, and if a malignant tumor becomes manifest to a degree of 10 percent or more within one (1) year from the date of the veteran's separation from such service, this condition will be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West  2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

If the veteran died from a non-service-connected injury or disease, it must be shown that he was receiving, or was entitled to receive, VA compensation for a service-connected disability that was rated as totally disabling (1) for at least 10 years immediately before his death, or (2) since the veteran's release from active duty and for at least five years immediately preceding death, or (3) for at least one year before death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318 (2002); 38 C.F.R. § 3.22 (2011).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2011).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2011).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease, or have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

III.  Analysis

The Veteran's death certificate shows that he died on April [redacted], 2008 as a result of carcinoid of the lung; there is no secondary cause listed.  The Veteran was not service-connected for any disabilities at the time of his death.  As discussed above, the appellant maintains that the Veteran's carcinoma was the result of asbestos exposure during service.  Specifically, she avers that the Veteran had a "top secret" job in service, which required him to "crawl into countless basements and attics planting listening devices."

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) ("DVB Circular") provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 ("M21-1"), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).
 
These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997); see also Ennis v. Brown, supra.  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  M21-1, Part VI, 7.21(b), p. 7- IV-3.

The Board notes that under the provisions of the M21-1, Part VI, occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

More recently, the Court has held that "neither Manual M21-1, nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

Review of the Veteran's service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of a lung disorder, to include carcinoid or small cell carcinoma of the lung.  There is also no direct evidence that the Veteran was exposed to asbestos during active duty service.  

Post-service treatment records show that in November 2007, a mediastinal lymph node biopsy revealed a finding of an atypical carcinoid tumor.  The diagnosis was small cell lung cancer; the stage at diagnosis was extensive, contiguous, and overlapping or other specified sites of lung or bronchus.  In April 2008, after undergoing chemotherapy treatment, the Veteran was admitted to the hospital for worsening discomfort and pain associated with a progressive metastatic endocrine small cell lung tumor.  The physician notes show the Veteran denied any known history of thyroid disease, adrenal insufficiency or intracranial tumor.  There is no evidence that the Veteran mentioned having been exposed to asbestos in service, or that his physicians inquired about a history of asbestos exposure.  On April 21, the Veteran was discharged to hospice care; he passed away on April [redacted], 2008.

Also of record is an August 2009 letter from the Veteran's treating oncologist, Dr. J. Mattern, who wrote that he had treated him for small cell carcinoma of the lung, and specifically noted that "our records would indicate that his small cell carcinoma of the lung was not related to any asbestos exposure."  

Having reviewed the complete evidence of record, the Board concludes that the most probative evidence fails to support the appellant's contention that the Veteran's death was related to service, to include as a result of asbestos exposure in service.  Instead, the Board finds the most probative evidence of record to be the letter from the Veteran's oncologist, who specifically concluded, after reviewing his hospital treatment reports, that that the Veteran's lung cancer was not the result of asbestos exposure.  His statement was given based on his exercise of sound judgment after a careful analysis of the facts and circumstances surrounding the Veteran's death.  

In addition to the medical evidence, the Board has also considered the statements and testimony of the appellant, as well as the evidence she presented in support of her claim.  In this regard, the Board certainly finds that the appellant is competent to offer evidence as to facts within her personal knowledge, such as observable symptoms of the Veteran's disability prior to his death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   However, as discussed above, this is not a case in which the appellant's lay beliefs alone can serve to establish any association between the Veteran's death and military service.  

Finally, the Board notes that it has also considered the internet articles submitted by the appellant concerning asbestos exposure in the military.  However, the Board finds the treatise evidence in this instance to be so general and speculative in nature as to not constitute competent, probative evidence as to the circumstances surrounding the Veteran's military service or his death.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Although the Board is genuinely sympathetic to the appellant's loss, the Board concludes that the preponderance of the evidence is against granting service connection for the cause of the Veteran's death.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


